Citation Nr: 0121103	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1944 through 
February 1946.  The appellant is his widow.  The veteran's 
Report of Separation from Service reveals he was awarded a 
Silver Star for gallantry in action, and was the recipient of 
two Purple Heart medals.

The Board of Veterans' Appeals notes at the outset that the 
veteran's claims file is incomplete.  Correspondence 
associated with the claims file indicates that the veteran's 
original file was not available and that his claims file had 
been rebuilt.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
decision of the Regional Office in Jackson, Mississippi which 
denied the appellant's claim to entitlement to service 
connection for the veteran's cause of death.


REMAND

As stated above, the claims file forwarded to the Board in 
connection with this appeal is a rebuilt claims file.  Some 
service medical records relating to treatment that the 
veteran received for a sore throat were obtained from the 
National Records Center at St. Louis and were associated with 
the claims file.  It appears that the remainder of the 
veteran's service medical records were destroyed in the 1973 
fire at this facility.

After the veteran's death in January 1998, the appellant 
filed a claim seeking service-connected death benefits for 
the veteran's death.  In September 1998, the RO denied the 
appellant's claim, finding the cause of the veteran's death 
was not linked to a service-connected disability.  The 
veteran's terminal hospital summary indicated that the 
primary cause of his death was acute myocardial infarction; 
secondary causes were listed as congestive heart failure and 
cerebrovascular disease.
The appellant expressed her disagreement with the RO's 
decision in a Notice of Disagreement (NOD) filed in October 
1998.  The RO issued a Statement of the Case (SOC) in 
November 1998.  The appellant perfected her appeal later that 
month, and at that time submitted the veteran's Report of 
Separation from Service and a rating decision from April 
1948.  The rating decision granted the veteran's claim for 
entitlement to service connection for trench feet and 
assigned a 10 percent disability rating for this condition.  
The appellant also forwarded an undated newspaper story, 
which was a rerun of an article written about the veteran 
after he returned from serving in World War II.  The article 
details the veteran's gallantry in action on February 9, 1945 
that earned him a Silver Star.  The article also discusses 
the veteran's service in France, during which time he was 
wounded on two occasions.  He was injured when hit by a 
phosphorous grenade, and in a second incident, he was hit by 
mortar fire in the right shoulder.  In addition to the Silver 
Star, the veteran was awarded two Purple Hearts and two Sharp 
Shooter awards.  Despite this new information, the RO 
continued the denial of the appellant's claim.

In March 2001, the appellant submitted a copy of an Award of 
Compensation or Disability Pension (Service Connected), Form 
P-80a, dated March 1946.  This document granted the veteran 
10 percent pension for a shoulder wound he sustained during 
service.  A supplemental statement of the case was issued in 
May 2001, which continued the denial of the appellant's 
claim.

A review of the claims file reveals that most, if not all, of 
the records associated with it have been submitted by the 
appellant, with little to no development accomplished by the 
RO.  The Board believes that the RO should be able to obtain 
some information regarding the veteran's service connected 
disabilities.  According to the information provided by the 
appellant, the veteran was service connected in 1946 for 
residuals of a right shoulder injury and in 1948 for trench 
feet.  However, information provided by the appellant 
indicates that the veteran was also wounded by a phosphorous 
grenade in service.  No information regarding a claim for 
service connection for residuals of this injury or any other 
condition is associated with the file.

Additionally, the terminal hospital report reveals the name 
of the veteran's personal physician.  Yet, no attempt was 
made to obtain and associate with the claims file any medical 
records this physician may have relating to the veteran.  The 
Board believes an attempt should be made to obtain these 
records and associate them with the claims file.  Similarly, 
the appellant should be asked to provide the names of the 
veteran's health care providers, and to identify, if 
appropriate, any VA medical center where the veteran received 
treatment.

After the foregoing development has been accomplished, an 
opinion should be obtained as to whether or not any of the 
veteran's service connected disabilities were linked to his 
terminal illness.  The Board observes that it is possible 
that the veteran's service connected cold injury, trench 
feet, could be related to vascular problems the veteran 
experienced.  Therefore, an opinion regarding any potential 
link between the veteran's service-connected conditions and 
his cause of death is necessary before we can render a 
determination in this matter.

Moreover, the Board notes there was a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
Among other things, this eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay caused by this REMAND is regrettable, the 
matter is being returned to the RO for the following:

1.  The RO should request that the 
appellant provide the names and addresses 
of the health care providers who treated 
the veteran subsequent to his discharge 
from service.  After obtaining the 
necessary authorizations, the RO should 
obtain and associate with the claims file 
copies of the medical records pertaining 
to treatment the veteran received since 
his discharge from service continuing to 
the date of his death.  In particular, the 
RO should attempt to obtain the records 
from Dr. Nadel, who was identified as the 
veteran's primary care physician.

2.  The RO should attempt to obtain and 
associate with the claims file any 
information regarding any disabilities 
for which the veteran was service 
connected, at any time since his 
discharge from service.  The RO should 
search for any type of information on the 
veteran that may be useful in identifying 
any service-connected disabilities, 
including any vocational rehabilitation 
file that may exist.

3.  After the foregoing development has 
been completed, the RO must obtain an 
opinion from a VA examiner regarding the 
possibility of a potential link between 
the veteran's service connected 
disabilities and his cause of death.  The 
report from this examination should 
include an opinion as to the veteran's 
cause of death and the time of onset of 
the medical conditions listed on the 
death certificate as attributable to his 
death.  The opinion should be rendered as 
to whether it is likely, at least as 
likely as not, or unlikely that any of 
the service connected disabilities were 
causally related to the cause of the 
veteran's death.  The clinical findings 
and reasoning, which form the basis of 
the opinion requested, should be clearly 
set forth.  The claims folder and a copy 
of this Remand must be made available to 
the examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

